COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Fitzpatrick and Overton
Argued at Salem, Virginia


ROBERT BRUCE JACKSON

v.        Record No. 2138-95-3         MEMORANDUM OPINION * BY
                                      JUDGE NELSON T. OVERTON
JEAN JACKSON HARLEY                         MAY 14, 1996


           FROM THE CIRCUIT COURT OF WASHINGTON COUNTY
                   Charles H. Smith, Jr., Judge
          Melissa Warner Scoggins (David G. Weaver;
          Gentry, Locke, Rakes & Moore, on briefs), for
          appellant.

          Charlie R. Jessee (Jessee & Read, P.C., on
          brief), for appellee.


     Robert Bruce Jackson appeals the decision of the trial court

finding that he has agreed to send all of his three children to

college and requiring him to pay those expenses.   We affirm the

trial court's ruling as to the first child, but reverse as to the

two younger children.

     When Dr. Robert Jackson and Jean Harley Jackson divorced in

1987, their children were ten, seven, and four years old.    The

Stipulation Agreement incorporated into the divorce decree

contained a provision concerning college expenses:
          16. The Parties hereto agree that should each of
     the Parties, decide to send any or all of their
     children, aforesaid, to college, said educational
     expense(s) will be provided for by the Parties on a
     pro-rated basis of his or her income to the other
     Party.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
          As an example, the following is provided:
          Husband's annual earnings —   $200,000.00
          Wife's annual earnings —        20,000.00
          Wife would be obligated to pay ten (10%) of the
     child's college expenses.


     In Fall 1994 their eldest daughter decided to forego her

senior year of high school and enrolled at the University of

Virginia.   Dr. Jackson did not want her to go to school this

early, but instead thought that she should take a year off.     He

eventually paid ninety percent of her college expenses, but

challenged the provision, arguing that each parent was required

to agree to send the child to college and he did not agree.     The

court ruled that the agreement contemplated a college education

for all the children and that neither parent had a veto power.

The judge further found that the parties in fact had agreed to

send their children to college.
     A separation agreement is enforced as any other contract

between the parties.   Parra v. Parra, 1 Va. App. 118, 128, 336
S.E.2d 157, 162 (1985).   "Property settlement and support

agreements are subject to the same rules of construction and

interpretation applicable to contracts generally."   Fry v.

Schwarting, 4 Va. App. 173, 180, 355 S.E.2d 342, 346 (1987); see

Tiffany v. Tiffany, 1 Va. App. 11, 15, 332 S.E.2d 796, 799

(1985).   The intent of the parties as expressed in the contract

controls the interpretation.   Bender-Miller Co. v. Thomwood

Farms, Inc., 211 Va. 585, 588, 179 S.E.2d 636, 639 (1971).      "When

the terms of a disputed provision are clear and definite, it is



                               - 2 -
axiomatic that they are to be applied according to their ordinary

meaning."     Smith v. Smith, 3 Va. App. 510, 513, 351 S.E.2d 593,

595 (1986).

     The agreement in question provided that should each of the

parties decide to send any or all of the children to college, the

expenses would be split.    This language clearly contemplates that

the parties must both agree that each child should attend

college.
     The trial court found that the parties had already agreed to

send all of their children to college.    The record does not

support this conclusion in its entirety.    Robert Jackson did

demonstrate, by his actions and words, that he agreed to send his

eldest daughter to college.    He objected only to her leaving a

year early, not to her attending college at all.    He ultimately

did pay for the first year, rather than refusing to contribute to

her decision.    The trial court was correct in holding Dr. Jackson

responsible for his pro rata share of his first daughter's

college expenses.

     The evidence before the court demonstrates that the parties

have not agreed to send their two younger children to college.

If they are so inclined, the parties may agree, at any time, as

to whether either or both of the children shall be sent to

college, but as neither child is yet of college age, these

discussions need not be made now.

     We affirm the trial court's decision concerning the college



                                 - 3 -
expenses of the eldest daughter.   The portion of the ruling

concerning the other children is reversed and remanded for the

trial court to enter an order not inconsistent with this holding.
                                             Affirmed in part,
                                             reversed in part,
                                             and remanded.




                              - 4 -